Citation Nr: 0210255	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  00-19 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel





INTRODUCTION

The veteran had active duty for training from May to 
September 1976 and active service from March to June 1977.

This appeal arises from an October 1998 rating decision of 
the Detroit, Michigan Regional Office (RO), which denied 
entitlement to service connection for a left knee disorder.  
In a June 1999 written submission, the veteran indicated that 
he wished to appeal the RO's denial of benefits.  In a June 
1999 deferred rating decision, the RO characterized the 
veteran's June 1999 submission as a claim to reopen.  38 
C.F.R. § 20.201 provides that a written communication from a 
claimant expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement.  Based on the clear 
intent of the veteran's written submission, the Board finds 
that the June 1999 submission may reasonably be construed as 
a notice of disagreement and the veteran's claim will be 
handled on a de novo basis.  As the February 2001 
supplemental statement of the case handled this issue on a de 
novo basis, no prejudice will inure to the veteran's claim.

This appeal also arises from an April 2000 rating decision 
which denied entitlement to service connection for PTSD.


FINDINGS OF FACT

1.  No current left knee disability was initially manifest 
during service, nor is any current left knee disability 
etiologically related to service.

2.  The veteran did not engage in combat during his military 
service nor has he submitted any evidence of any putative 
stressor during service.

3.  There is no evidence of record of a diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated 
during service.  38 U.S.C.A. §§ 101(24), 1110 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.306, 3.309 (2001).

2.  PTSD was not incurred in or aggravated during military 
service.  38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

In November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  The VCAA applies to all 
pending claims for VA benefits and provides, among other 
things, that VA shall make reasonable efforts to notify a 
claimant of relevant evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The VCAA also requires VA to assist a claimant in 
obtaining such evidence.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001).  As set forth below, the RO's actions 
throughout the course of this appeal have satisfied the 
requirements under the VCAA.  

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
in the October 1998 and April 2000 rating decisions of the 
evidence needed to substantiate his claims.  He was provided 
an opportunity to submit such evidence.  Moreover, the RO 
notified the veteran of all regulations relating to his 
claims and informed him of the reasons for which it had 
denied his claims in the August 2000 statement of the case 
and the February 2001 supplemental statement of the case.  In 
addition, relevant provisions and information dealing with 
the VCAA was provided to the veteran as part of the February 
2001 supplemental statement of the case.  The Board finds 
that the information provided to the veteran specifically 
satisfies the requirements of 38 U.S.C.A. § 5103 (West Supp. 
2001) in that the veteran was clearly notified of the 
evidence necessary to substantiate his claims.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  All available 
medical records have been obtained to include private medical 
records.  The veteran has been provided with a VA orthopedic 
examination in furtherance of his claim for a left knee 
disability.  In short, VA has fulfilled the duty to assist by 
aiding the veteran in obtaining all evidence that relates to 
the claims at issue.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran and that no further action is 
necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute.  66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  As such, there 
has been no prejudice to the veteran that would require a 
remand; the veteran's procedural rights have not been 
abridged, and the Board will proceed with appellate review.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).


Factual background

In June 1976, the veteran went to the emergency room after 
having twisted his left knee in an accident.  On examination, 
there was tenderness over the medial collateral ligament.  
The joint opened easily.  The impression was a possible 
medial collateral ligament injury.  The veteran was referred 
to the ortho clinic.  It was noted that the veteran had 
fallen into a fox hole.  On examination, there was moderate 
tenderness over the medial collateral ligament, but the 
ligament was stable without effusion or swelling.  The 
cruciate ligaments were intact and McMurray's sign was 
negative.  The impression was a medial collateral ligament 
sprain or strain of the left knee.  X-rays of the left knee 
revealed no significant abnormality.

The veteran was placed on a limited physical profile.

In late June 1976, the veteran complained of pain with squats 
and prolonged standing.  He also had difficulty with full 
extension.  The impression was a possible torn medial 
meniscus.  The physical profile was renewed in early August.  
In mid-August, the veteran complained of pain only after 
activity and with inclement weather.  

Medical history reported in May 1977 included trick or locked 
knee and occasional swelling of the left knee.  On physical 
examination, the lower extremities were clinically evaluated 
as normal.  

Several private medical notations from 1997 show complaints 
of arthralgia of the knees.  In January 1998, there was 
multiple joint pain to include the knees.  In February 1998, 
there was left knee pain.  On examination, there was 
decreased motion of the left knee.  The assessment was likely 
osteoarthritis.  In June 1998, the veteran indicated that he 
needed an injection for left knee pain.  On examination, 
there was poor ligament control of the left knee.  In 
addition, there was excessive lateral movement, poor 
stabilization and tenderness of the left knee.  The 
impression was osteoarthritis.  

On the June 1999 notice of disagreement, the veteran also 
indicated that he wanted service connection for "traumatic 
stress disorder."

The veteran failed to report for an October 1999 VA 
orthopedic examination.  

By letter from the RO to the veteran in February 2000, he was 
informed as to what evidence was needed relative to his claim 
for PTSD and what the VA would do.  The veteran was asked to 
submit medical evidence showing PTSD and to complete and 
return a PTSD questionnaire.  

By rating decision in April 2000, it was noted that the 
veteran had not responded to the RO's February 2000 letter.  
In the absence of a current diagnosis of PTSD or any evidence 
of a putative stressor, it was determined that the veteran's 
claim must be denied.

In an October 2000 RO letter to the veteran, he was informed 
that a VA psychiatric examination would not be scheduled 
until he submitted the above requested information.

On VA orthopedic examination in November 2000, the veteran 
complained that the left knee would occasionally give way.  
There was occasional pain.  The veteran reported being on 
medical leave for a month during service after his injury.  
Thereafter, he returned to training and the left knee 
remained sore.  This continued until 1977.  About four years 
before, the veteran injured his left knee while jogging.  On 
examination, the veteran walked well.  Squatting was 
difficult due to left knee pain.  Examination of the left 
knee showed mild diffusion, but alignment was normal.  There 
was medial joint line tenderness.  The medial collateral 
ligament was loose.  Range of motion was from 0 to 135 
degrees.  A left knee MRI was interpreted as showing a tear 
of the anterior cruciate ligament, a tear of the posterior 
horn of the medial meniscus, and a possible tear of the 
anterior horn of the lateral meniscus.  

The diagnosis was a history of a left knee injury with 
recurrent giving out; and clinical diagnosis of a torn medial 
meniscus and torn medial collateral ligament.  It was opined 
that the veteran's current left knee disability was most 
likely not related to the diagnosed disorder in service.  It 
was further noted that the veteran's service medical records 
had been reviewed.





Left knee disability

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  38 U.S.C.A. § 1110.  The 
term active military, naval or air service includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, and any 
period of inactive duty training during which the individual 
was disabled or died from an injury incurred or aggravated in 
line of duty.  38 U.S.C.A. § 101(24).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

The regulations further provide that with chronic disease 
shown as such in service (or within the presumptive period 
under 38 C.F.R. § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

In this case, the veteran contends that he currently suffers 
from a left knee disability that was the result of a left 
knee injury during service.  The evidence does not support 
this allegation.

In June 1976, the service medical records showed that the 
veteran injured his left knee during active duty for 
training.  He was placed on a limited physical profile for 
more than a month.  X-rays of the left knee were normal.  The 
impressions ranged from a possible medial collateral ligament 
injury, to a medial collateral ligament sprain or strain, to 
a possible torn medial meniscus.  A mid-August 1976 notation 
shows a continuing complaint of pain after activity or 
inclement weather.  On the May 1977 separation physical 
examination, clinical evaluation of the left knee was normal 
although the veteran reported occasional swelling of the left 
knee.  Thereafter, the medical record is silent for more than 
20 years.  In 1997 and 1998, the veteran was treated by a 
private provider for left knee pain.  An impression of 
osteoarthritis was rendered and excessive lateral movement 
and poor stabilization of the left knee were noted.  It must 
be further noted that the veteran reported a medical history 
on VA examination in 2000 of having suffered a left knee 
injury 4 years before.  This would place the post service 
intervening left knee injury in 1996, just before the above 
private medical records were compiled in 1997 and 1998.  

The uncontroverted evidence shows that the veteran suffered a 
left knee injury in service in the mid-1970s and that he was 
subsequently diagnosed with arthritis, a torn medial meniscus 
and a torn medial collateral ligament of the left knee 
between 1997 to 2000.  There is no evidence, however, which 
would connect any of the recently diagnosed disabilities with 
his military service many years before.  In fact, a VA 
orthopedic examiner opined in November 2000 that the 
veteran's current left knee disability was most likely not 
related to the diagnosed disorder in service.  This medical 
opinion is in concert with the remainder of the medical 
evidence in that there is no evidence which would connect any 
current left knee disorder with the veteran's military 
service.  There is no medical evidence or opinion to the 
contrary.

The only evidence that would support the veteran's claim that 
he currently suffers from a left knee disability that is 
related to service is found in his statements; however, lay 
evidence is inadequate to establish a medical diagnosis.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, 
the preponderance of the evidence is against the veteran's 
claim of service connection for a left knee disability.


PTSD

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (2001).

As revised in 1999, 38 C.F.R. § 3.304(f) provides in 
pertinent part that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
Section 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.   

The amendment to 38 C.F.R. § 3.304(f), 67 Fed. Reg. 10330- 
10332 (March 7, 2002), effective on the date of publication, 
concerning the type of evidence that may be relevant in 
corroborating a veteran's statement regarding the occurrence 
of a stressor in claims for service connection of PTSD 
resulting from personal assault, does not affect the decision 
in this case, as the veteran's claim does not involve a 
situation of personal assault.

In Cohen v. Brown, 10 Vet. App. 128, 138 (1997), the Court 
interpreted the version of Section 3.304(f) then in effect 
and held that the elements required to establish service 
connection for PTSD are 1) a current, clear medical diagnosis 
of PTSD, which is presumed to include both the adequacy of 
the PTSD symptomatology and the sufficiency of a claimed in- 
service stressor; 2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and 3) medical 
evidence of a causal nexus, or link, between the current 
symptomatology and the specific claimed in-service stressor.

For the purposes of establishing service connection, a 
stressor is a traumatic event 1) to which the veteran was 
exposed during active service and in which the veteran 
"experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others"; and 2) which produced in the veteran a response 
involving intense fear, helplessness, or horror.  Cohen, at 
141 (citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed., 1994) (DSM-IV)).  It is the distressing 
event, rather than the mere presence in a "combat zone," that 
may constitute a valid stressor for the purposes of 
supporting a diagnosis of PTSD.  Cohen, at 142 (citing 
Zarycki v. Brown, 6 Vet. App. 91, 99 (1993)); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

To determine what evidence is needed to verify the existence 
of the claimed in-service stressor, it must be determined 
whether or not the veteran engaged in combat with the enemy, 
or served in combat.  If the claimed stressor is related to 
the veteran having engaged in combat with the enemy, it must 
be determined whether the claimed in-service stressor is 
consistent with the circumstances, hardships, or conditions 
of the combat in which he participated.  See 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d) and (f).  If the veteran did 
not serve in combat, the stressors must be independently 
verified by other sources.  The inquiry here includes what, 
if any, combat medals or decorations were awarded the 
veteran; what military occupational specialty (MOS) the 
veteran had; when, if, and how other service personnel died, 
and the names of the deceased; whether any unit(s) to which 
the veteran was assigned actually engaged the enemy in 
combat, etc.  Such evidence is typically found in the service 
personnel records, on the veteran's Form DD 214, and in unit 
histories and morning reports.  The only medical evidence 
that could provide such information would be those records 
compiled in service.

Where a veteran's claimed stressors are related to combat, 
the receipt of medals such as the Bronze Star or the Purple 
Heart will be considered reasonably supportive evidence of 
participation in a stressful episode.  See Zarycki, 6 Vet. 
App. at 98; West v. Brown, 7 Vet. App. 70, 77 (1994).  
Moreover, where evidence reasonably shows that the veteran 
engaged in combat with the enemy, and his alleged stressors 
are related to such combat, his lay testimony will be enough 
to establish the occurrence of the claimed in-service 
stressors provided that they are consistent with the 
circumstances, hardships, or conditions of such combat 
service.  Cohen, at 146; 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  In such a case, "further development to document 
the occurrence of the claimed stressors i[s] unnecessary."  
Id. (citing 58 Fed. Reg. 29,109 (1993)).

In concert with the above law and regulations, the Board must 
attempt to verify the existence of a claimed in-service 
stressor.  The RO has requested putative stressor information 
from the veteran; however, no evidence has been received from 
him.  The record shows that the veteran did not have any 
foreign service and, thus, there is no basis for a stressor 
based on having engaged in combat with the enemy.  The 
veteran's DD 214 shows that he was a wheeled vehicle 
mechanic.  In the absence of any guidance from the veteran 
regarding any putative stressor, there is no basis to further 
attempt to verify stressors related to the veteran's service.  

38 C. F.R. § 3.304 requires medical evidence diagnosing PTSD; 
however, in this case there is no evidence of such a 
diagnosis much less evidence of a link, established by 
medical evidence, between current symptoms and an in-service 
stressor.  Accordingly, in light of the absence of any 
evidence of a stressor or medical evidence of a diagnosis of 
PTSD, the Board concludes that the preponderance of the 
evidence is against the veteran's claim.






ORDER

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to service connection for PTSD is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

